DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of group VII, newly added claims 51-66, in the reply filed on 7-26-22 is acknowledged.  The traversal is on the ground(s) that in the parent application 14/874,697, Examiner indicated the newly added claims are directed to an invention that is independent or distinct from the invention originally claimed.  Applicant requests the new claims 51-66 from a new group VII and elects this new group for prosecution on the merits.  This is found persuasive.  Newly added claims 51-66 will be examined.
Claims 1-2, 5, 7-8, 35-36, 38-39, 46-48 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7-26-22.
Applicant’s amendment filed on 3-12-20 has been entered.  Claims 1-2, 5, 8, 39 and 48 have been amended.  Claims 3-4, 6, 9-34, 37, 40-45 and 49 have been canceled.  Claims 1-2, 5, 7-8, 35-36, 38-39, 46-48 and 50 are pending.
Applicant’s amendment filed on 7-26-22 has been entered.  Claims 1-2, 5, 7-8, 35-36, 38-39, 46-48 and 50 have been canceled.  Claims 51-66 have been added.  Claims 51-66 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-2-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 3-12-20.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transducing undifferentiated MEF cells with a vector expressing PRDM16 and C/EBPbeta in vitro and transplantation of undifferentiated MEFs expressing PRDM16 and C/EBPbeta into NCR-nude mice and cells expressing both Prdm16 and C/EBPbeta formed very distinct fat pads in vivo and the fat tissue is characterized as brown fat, does not reasonably provide enablement for generating brown fat cell at various locations in various subjects by delivering a viral vector expressing both Prdm16 and C/EBPbeta via various administration routes so as to induce brown fat cell formation in said subject, or for monitoring the generation of brown fat cells in a subject by measuring the expression of numerous different markers recited in the claims or by measuring respiration within the cell expressing Prdm16 and C/EBPbeta in the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 51-66 are directed to a method for generating brown fat cells in a subject comprising expressing both PRDM16 and C/EBPbeta from an exogenous viral vector encoding PRDM16 and C/EBPbeta in endogenous myoblasts and/or endogenous fibroblasts in the subject thereby generating brown fat cells from the endogenous myoblasts and/or endogenous fibroblasts.  Claim 52 specifies the fibroblasts are dermal fibroblasts.  Claims 53-54 further comprises measuring the expression of a marker in the endogenous myoblasts and/or endogenous fibroblasts expressing PRDM16 and C/EBPbeta selected from the group recited in the claims.  Claim 55 further comprises measuring respiration within the endogenous myoblasts and/or endogenous fibroblasts expressing PRDM16 and C/EBPbeta.  Claims 56-58 specify the respiration is total respiration or uncoupled respiration, the respiration is assessed using position emission tomography and is measured by oxygen consumption, respectively.  Claim 59 specifies the subject has obesity or an obesity-related disorder.  Claim 60 specifies the obesity-related disorder is selected from the group recited in the claim.  Claim 61 specifies the obesity-related disorder is Type II diabetes.  Claim 62 specifies the subject has a glucose homeostasis disorder, a weight disorder, or a disorder associated with insufficient insulin activity.  Claim 63 specifies the subject has a weight disorder.  Claims 64-66 specify the subject is a mammal, a rodent and a human, respectively.
The phrase “expressing both Prdm16 and C/EBPbeta from an exogenous viral expression vector encoding PRDM16 and C/EBPbeta in endogenous myoblasts and/or endogenous fibroblasts in the subject” is interpreted as a viral vector expressing both PRDM16 and C/EBPbeta proteins is administered to a subject via various administration routes and both PRDm16 and C/EBPbeta protein are expressed in endogenous myoblasts and/or fibroblast in said subject.   

Nature of the invention: 
 A method for generating brown fat cells in a subject comprising expressing both PRDM16 and C/EBPbeta from an exogenous viral vector encoding PRDM16 and C/EBPbeta in endogenous myoblasts and/or endogenous fibroblasts in the subject by administering the viral vector to said subject via various administration routes so as to generate brown fat cells from the endogenous myoblasts and/or endogenous fibroblasts, and monitoring the brown fat cells in the subject by measuring the expression of a marker as recited in the claims or by measuring respiration within the cell expressing Prdm16 and C/EBPbeta.  The invention reads on gene delivery and gene therapy in vivo.

The state of the prior art: 
The state of the art of gene delivery to a subject or to generate brown fat cells in a subject by administering an viral vector expressing both PRDM16 and C/EBPbeta to said subject via various administration routes so as to form brown fat cells in vivo, and monitoring the brown fat cells in the subject by measuring the expression of a marker as recited in the claims or by measuring respiration within the cell expressing Prdm16 and C/EBPbeta in the subject was unpredictable at the time of the invention. 

The breadth of the claims: 
The claims encompass generating brown fat cells in a subject by expressing both Prdm16 and C/EBPbeta from an exogenous viral vector encoding PRDM16 and C/EBPbeta in endogenous myoblasts and/or fibroblasts in the subject, such as humans, monkeys, chimpanzee, sheep, dogs, cats, pigs, cows, rodents, mice, rats, whales, and other mammals, insects, arthropods, fish and birds etc., by administering an viral vector expressing both PRDM16 and C/EBPbeta to said subject via various administration routes so as to form brown fat cells in vivo, and monitoring the brown fat cells in the subject by measuring the expression of a marker as recited in the claims or by measuring respiration within the cell expressing Prdm16 and C/EBPbeta in the subject. 

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses, in vitro, wild type Prdm16 and mutant protein packing PR (PRD1-BF1-RIZ1 homologous) domain induced brown fat cell differentiation from myoblasts. In contrast, a mutant allele lacking zinc finger domain-1 completely lost its adipogenic function (e.g. p. 80, lines 16-21).  Cebpb (C/EBPbeta) was co-enriched with Prdm16 in brown adipose tissue (BAT) versus white adipose tissue (WAT).  Both primary and immortalized myoblasts express C/EBPbeta at similar levels to those seen in preadipocytes, where this factor is thought to have a very important role in adipogenesis.  Prdm16 preferentially bound to LAP (active form of C/EBPbeta), but not to LIP (dominant-negative form of C/EBPbeta) (e.g. p. 81, lines 2-12).  Prdm16 and C/EBpbeta synergistically stimulated Pgc1a promoter activity (p. 81, line 22).  Knockdown of C/EBPbeta significantly blunted the induction of Pparg2 expression by Prdm16 in undifferentiated C2C12 myoblasts and blunted adipogenesis induced by Prdm16 (p. 81, line 31 to p, 82, line 1).  Prdm16-C/EBPbeta transcriptional complex specifically has a critical role in the initiation of myoblast to brown fat switch (p. 83, lines 6-7).  Pparg2 mRNA expression was synergistically induced by Prdm16 and C/EBPbeta in a dose-dependent manner in undifferentiated fibroblasts.  Both mouse embryonic fibroblasts (MEFs) and primary skin fibroblasts expressing Prdm16 and C/EBPbeta uniformly differentiated into lipid-filled adipocytes.  Prdm16 and C/EBPbeta induced mRNA levels of brown fat genes including Cox7a1, Cox8b, Elovl3 and Cidea to levels comparable with or even higher than those seen in immortalized brown fat cells (page 83, lines 19-27).  Engineered brown fat cells induced by Prdm16 and C/EBPbeta have significantly higher levels of total and uncoupled respiration than control cells, by 4.4- and 6.5-fold, respectively, at the basal state.  The engineered cells have greater basal respiration, both total and uncoupled, than bona fide brown fat cells, and the engineered brown fat cells were already at their maximal respiration (p. 84, lines 5-10).  The specification also discloses transplantation of undifferentiated MEFs expressing Prdm16 and C/EBpbeta into NCR-nude mice and cells expressing both Prdm16 and C/EBPbeta formed very distinct fat pads in vivo and the fat tissue is characterized as brown fat (p. 84, lines 17-26, Fig. 4B).  The induction of BAT (brown adipose tissue)-selective genes, including Ucp1, Pgc-1alpha, Cox7a, Cox8b, Cidea, Elovl3 and Glut4 (Figure 16B), by Prdm16 and C/EBPbeta was confirmed in the cultured cells by RT-PCR (p. 85, lines 6-7).  
The specification fails to provide adequate guidance and evidence for how to generate brown fat cell at various locations in various subjects by delivering a viral vector expressing both Prdm16 and C/EBPbeta via various administration routes so as to induce brown fat cell formation in said subject.  The specification also fails to provide adequate guidance for how to monitor the generation of brown fat cells in a subject by measuring the expression of numerous different markers recited in the claims or by measuring respiration within the cell expressing Prdm16 and C/EBPbeta in the subject. 

The unpredictable nature of the art:
The claims read on generating brown fat cells in a subject by expressing both Prdm16 and C/EBPbeta from an exogenous viral vector encoding PRDM16 and C/EBPbeta in endogenous myoblasts and/or fibroblasts in the subject, by administering an viral vector expressing both PRDM16 and C/EBPbeta to said subject via various administration routes so as to form brown fat cells in vivo, and monitoring the brown fat cells in the subject by measuring the expression of a marker as recited in the claims or by measuring respiration within the cell expressing Prdm16 and C/EBPbeta in the subject.  It appears the target cells in the subject are myoblasts and fibroblasts and the myoblasts and fibroblasts can be anywhere in a subject.
The claims encompass administering an exogenous viral vector encoding PRDM16 and C/EBPbeta to a subject via various administration routes, including oral administration, intravenous administration, subcutaneous administration, intramuscular administration, intraperitoneal administration, inhalation, topical administration, intradermal administration, and intrathecal administration etc., so as to generate brown fat cells at various locations in said subject.  The claims read on gene delivery or gene therapy in vivo.  The state of the prior art of gene transfer and gene therapy was not well developed and was highly unpredictable at the time of filing.  While progress has been made in recent years for gene transfer in vivo, vector targeting to desired tissues in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art.  There are many factors that contribute to the unpredictability of gene transfer or gene therapy in vivo.
Kotterman et al., 2014 (Nature Reviews, Vol. 15, p. 445-451) reports that AAV still has significant challenges regarding successful use in treatment regimens (pg. 450 col. 2). Specifically Kotterman points out “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other body fluids, which markedly limit gene delivery by many natural vectors... following cellular transduction, AAV capsid epitopes can become cross-presented on major histocompatibility complex (MHC) class I molecules, which leads to the elimination of transduced cells by capsid-specific cytotoxic T lymphocytes and the corresponding loss of gene expression".  “For systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue.  A vector that gains access to an organ, or that is directly administered to that organ, can then encounter numerous transport barriers to efficient transduction of the often large tissue volumes involved in disease, including cell bodies and intervening extracellular matrix to which many AAV variants bind".  “The surface of a target cell may lack the primary and/or secondary receptors that are necessary for vector binding and internalization.  Furthermore, endosomeal escape, proteasomal escape, nuclear entry and vector unpackaging all represent barriers to transduction" (e.g. p. 447, under BOX 1).
Kaur et al., 2009 (Current Gene Therapy, Vol. 9. p. 434-458) points out that naked DNA delivery for ovarian cancer therapy has serious limitations such as inefficient uptake of the therapeutic gene into the target cells and rapid clearance of the DNA from the circulation (e.g. p. 442, left column, 2nd paragraph).  “Challenges facing DNA delivery system at various cellular and nuclear levels include: endocytosis, nuclear targeting/entry nuclear localization signal, interaction with blood components, vascular endothelial cells and uptake by the reticuloendothelial system.  Furthermore, the degradation of therapeutic DNA by serum nucleases is also a potential obstacle for functional delivery to the target cell” (e.g. p. 451, left column, 2nd paragraph).  Kaur also states that “Route of administration plays a critical role in assuring the safe and efficient delivery of a transgene” (e.g. p. 451, left column, last paragraph).  
Further, Lenzi et al., 2014 (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee.  Washington (DC): National Academies Press (US), pages 1-16) discuss scientific hurdles of gene transfer in vivo.  Some scientific hurdles, such as the absence of efficient delivery systems, difficulty with sustained expression, insertional mutagenesis and host immune reactions, remain formidable challenges to the field of gene transfer.  Many of the hurdles have to do with providing efficient gene delivery.  For examples, the vector uptake and distribution must be tightly controlled so that expression of the vector-encoded gene remains within the therapeutic range if the expression is too low, the functional protein product may not be produced at a high enough concentration to effectively restore the intended biochemical pathway.  Transcription of the new genetic material must remain stable so that the transgene is expressed as long as necessary to treat the disease.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  The ideal vector would be cell-type specific, but the design of either non-viral or viral vectors that successfully target a specific cellular receptor has been elusive despite a great deal of effort.  To date, re-engineered viral vectors are often too large, too unstable, or otherwise unable to reach the nucleus of some cell types.  Non-viral gene delivery remains prohibitively inefficient for most therapeutic applications (e.g. p. 10, under “Scientific Hurdles”).  For viral vectors, especially adenoviral and adeno-associated viral vectors, the exposed individuals have circulating antibodies that can interfere with transduction of closely related recombinant vectors.  The control of an unanticipated immune response can be complicated by the challenge of "turning off" expression of transgene driven by constitutive, non-conditioned promoter sequence specifically designed to always be "on" (e.g. p. 11, 1st paragraph).
Moore et al., 2018 (Expert Opinion on Biological Therapy, Vol. 18, No. 1, p. 37-49) discusses gene therapy for inherited retinal and optic nerve degeneration (IRD) (e.g. Title).  Injection of the vector into the vitreous cavity is less invasive than subretinal injection, however, the penetration of viral vector to the target tissue is perceived to be inferior to that of subretinal injection.  Further, animal models showed an induced humoral immune response to intravitreally delivered vectors, which was not observed with subretinal delivered vector (e.g. p. 38, right column, 2nd to last paragraph).  For gene therapy, efficacy remains uncertain and variability exists in visual outcomes between disease processes, method of gene therapy, and outcomes measured.  Intravitreal delivery of vector has the potential for lower penetration to the deeper retinal tissues, which are the main targets in many of the IRDs, and the longevity of gene expression from a on-time delivery of a vector genome is unknown and it is unclear if the eye can tolerate additional treatments to enhance cellular gene expression (e.g. p. 46, left column to right column under “Expert opinion”).
It appears that there are several challenges facing naked DNA delivery including inefficient uptake of the therapeutic gene into the target cells, rapid clearance of the DNA from the circulation and several barriers at various cellular and nuclear levels, and there is immune response against adenovirus vector, AAV vector and CpG motif on the plasmid DNA. The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Administration routes also play an important role to determine whether sufficient DNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo.  The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect for altering target DNA in vivo.  There is no evidence of record that demonstrates administration of a viral vector encoding prdm16 and C/EBPbeta proteins via various administration routes in vivo would be able to generate brown fat cell in various target sites in a subject.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to practice the claimed invention.
The claims also read on monitoring the endogenous myoblasts and/or endogenous fibroblasts expressing PRDM16 and C/EBPbeta in a subject by measuring the expression of numerous different markers or by measuring respiration within the cell expressing Prdm16 and C/EBPbeta in vitro or in vivo.  The specification fails to provide adequate guidance and evidence for how to monitor the endogenous myoblasts and/or endogenous fibroblasts expressing PRDM16 and C/EBPbeta in a subject by measuring the expression of numerous different markers or by measuring respiration within the cell in vivo.  The in vitro environment is dramatically different from the in vivo environment.  It is unclear how to measure the expression of numerous different markers or measure respiration within the cell in vivo.  Absent specific guidance, one of skilled in the art at the time of the invention would not know how to perform those measuring in vivo so as to monitor the endogenous myoblasts and/or endogenous fibroblasts expressing PRDM16 and C/EBPbeta in a subject.  With regard to the in vitro monitoring, the specification only discloses detection of BAT-selective genes, including Ucp1, Pgc-1alpha, Cox7a, Cox8b, Cidea, Elovl3 and Glut4 (Figure 16b), by Prdm16 and C/EBPbeta.  The specification fails to provide a correlation between the recited numerous marker expressions, including the one listed on Tables 1-3, and the generation of brown fat cells.  There is no evidence of record that shows the detection of the expression of a marker as recited would be indicative of the generation of brown fat cells.  It is noted that the phrase “measuring the expression of a marker” in claims 53-54 could mean a decrease or an increase or no change as compared to a control in the expression of the marker.  It is unclear whether a decrease or an increase of the expression of a marker or a combination of markers would be indicative of the generation of the brown fat cells.  The specification fails to provide any evidence that a decrease or an increase in the expression of a marker or a combination of markers would be indicative of the generation of the brown fat cells in vitro or in vivo.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to determine the generation of brown fat cells by simply measuring the expression of a marker gene or by measuring respiration within the cell as claimed.

The amount of experimentation necessary:
One skilled in the art at the time of the invention would require preparation of viral vector expressing both PRDM16 and C/EBPbeta proteins, administration of the viral vector to a subject via various administration routes, including oral administration, intravenous administration, subcutaneous administration, intramuscular administration, intraperitoneal administration, inhalation, topical administration, intradermal administration, and intrathecal administration etc., trial and error experimentation to determine whether the administered viral vector induce differentiation of myoblasts and/or fibroblasts to brown fat cells at various locations in the subject for each administration route, trial and error experimentation to monitor the generation of brown fat cell in a subject by measuring the expression of numerous different markers or by measuring respiration within the cell in vivo, and trial and error experimentation to determine whether a decrease or an increase of the expression of a marker or a combination of markers as recited would be indicative of the generation of the brown fat cells.  
For the reasons discussed above, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632